t c summary opinion united_states tax_court patricia conway petitioner v commissioner of internal revenue respondent docket no 20085-08s filed date patricia conway pro_se angela b friedman for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure the issues for decision are whether petitioner is required to report dollar_figure of rental income is entitled to charitable_contribution deductions in excess of those respondent allowed is entitled to deduct unreimbursed employee_expenses of dollar_figure and is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time petitioner filed her petition she resided in illinois for petitioner reported dollar_figure of income on her federal_income_tax return on schedule a itemized_deductions petitioner claimed job expenses and certain miscellaneous deductions of dollar_figure and charitable_contribution deductions of dollar_figure on date respondent issued to petitioner a notice_of_deficiency disallowing petitioner’s claimed job expenses and certain miscellaneous deductions of dollar_figure for lack of substantiation and dollar_figure of petitioner’s claimed dollar_figure charitable_contribution deductions respondent further determined that petitioner failed to report dollar_figure of rental income during petitioner worked as a nurse for the veterans affairs medical center va hospital she also taught as a licensed practical nurse lpn instructor affiliated with the va hospital on a part-time basis as part of her employment contract as an instructor she was not entitled to receive benefits normally given to regularly paid employees such as leave or retirement in addition to her position at the va hospital petitioner and her son coowned rental property in the jointly owned rental property generated rental income and the chicago housing authority issued to petitioner form 1099-misc miscellaneous income reporting rental income of dollar_figure i burden_of_proof discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in certain circumstances however sec_7491 places the burden_of_proof on the commissioner petitioner has not alleged that sec_7491 is applicable nor has she established compliance with the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent ii unreported rental income under sec_6201 the burden of production may shift to the commissioner where an information_return such as a form_1099 serves as the basis for a deficiency determination if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and has fully cooperated with the commissioner the commissioner will have the burden of producing reasonable and probative information concerning the item_of_income in addition to the information_return id the taxpayer must provide timely access to witnesses information and documents within the control of the taxpayer id petitioner admitted that the rental property she coowned with her son in generated rental income and she did not dispute the form 1099-misc issued in her name reporting dollar_figure of rental income in petitioner has failed to raise a reasonable dispute as to any item_of_income reported on the information_return therefore the burden of production does not shift to respondent petitioner contends that she was not required to report the rental income shown on the form 1099-misc because her son received and reported all their rental income regardless of whether petitioner’s son received all their rental income she is taxed on the rental income because income from property is taxed to the owner at the time the income is earned 311_us_112 281_us_111 the assignment_of_income_doctrine prevents petitioner from avoiding taxation on her rental income by assigning that income to her son see lucas v earl supra accordingly respondent’s determination is sustained iii business_expenses deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir a car expenses with respect to certain business_expenses subject_to sec_274 more stringent substantiation requirements apply than with respect to other ordinary and necessary business_expenses 1it is unclear whether the form 1099-misc issued to petitioner included all of the rental income from the property or only petitioner’s portion of the income sec_274 imposes strict substantiation requirements for claimed deductions relating to the use of listed_property which is defined under sec_280f to include passenger automobiles under this provision any deduction claimed with respect to the use of a passenger_automobile will be disallowed unless the taxpayer substantiates specified elements of the use by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of an expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra the elements that must be substantiated to deduct expenses for the business use of an automobile are the amount of the expenditure the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs fed reg date transportation_expenses for substantiated trips between two places of business are deductible but transportation to and from work is a nondeductible personal commuting expense see 73_tc_766 326_us_465 439_f2d_296 9th cir affg 52_tc_964 roy v commissioner tcmemo_1997_562 affd without published opinion 182_f3d_927 9th cir sec_1_162-2 sec_1_262-1 income_tax regs petitioner provided a mileage log for her vehicle for containing the destination of each business trip the month of the trip and the mileage for her trip petitioner did not identify or otherwise explain whether she drove to the other hospitals directly from the va hospital or from her home the court is unable to determine whether petitioner’s trips originated from the va hospital which would entitle her to a business_expense deduction or whether they originated from her home the court concludes that the evidence petitioner presented is insufficient to satisfy the strict substantiation requirements of sec_274 b miscellaneous expenses in addition to car expenses petitioner claimed additional job expenses and miscellaneous deductions petitioner provided receipts for expenditures associated with mailings and the purchase of stationery products although petitioner provided receipts for these expenditures she did not provide an explanation as to how these expenses were ordinary and necessary to her position as an lpn instructor or her work with the hospital in addition petitioner provided no other evidence of and did not testify about the remaining expenses she claimed for accordingly respondent’s disallowance is sustained iv charitable_contributions petitioner claimed dollar_figure in charitable_contribution deductions respondent disallowed dollar_figure of the dollar_figure petitioner claimed as a charitable_contribution_deduction for lack of substantiation as is relevant here sec_170 provides that no deduction is allowed for all or part of any charitable_contribution of dollar_figure or more unless the contribution is substantiated by a contemporaneous written acknowledgment from the organization see also sec_1_170a-13 income_tax regs a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date the taxpayer files the original return for the taxable_year of the contribution or the due_date including extensions for filing the original return for the year sec_170 sec_1_170a-13 income_tax regs the written acknowledgment must state the amount of cash and a description but not necessarily the value of any property other than cash that the taxpayer donated and whether the organization provided any consideration to the taxpayer in exchange for the donation sec_170 and ii sec_1_170a-13 and ii income_tax regs petitioner provided a donation receipt from goodwill industries dated date demonstrating that she donated a total of seven items the receipt lists several of the items donated including a bed clothing and furniture and includes a total value of dollar_figure for the donated items the court is satisfied that petitioner has substantiated her charitable_contribution deductions to the extent of dollar_figure but because petitioner has not proven that this amount was not included in the dollar_figure that respondent allowed as a charitable_contribution_deduction she nevertheless is not entitled to deduct the dollar_figure consequently respondent’s disallowance is sustained v accuracy-related_penalty sec_6662 and b imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is the excess of the amount of income_tax required to be shown on the return for the taxable_year over the amount of income_tax that is shown on the return reduced by any rebate see sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or in the case of an individual dollar_figure see sec_6662 the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in a notice_of_deficiency see sec_7491 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate 116_tc_438 once he has met his burden the burden is upon the taxpayer to prove that the accuracy-related_penalty does not apply because of reasonable_cause substantial_authority or the like see sec_6662 sec_6664 higbee v commissioner 2the court need not determine whether petitioner is liable for the accuracy-related_penalty due to negligence supra pincite because petitioner’s understatement of income_tax for exceeded dollar_figure respondent has met his burden for the determination of an accuracy-related_penalty based on substantial_understatement_of_income_tax an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1 b income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id petitioner has failed to demonstrate that she acted with reasonable_cause and in good_faith in failing to report rental income and substantiate the disallowed job expense and charitable_contribution deductions accordingly the court finds that petitioner is liable for the accuracy-related_penalty to reflect the foregoing for respondent decision will be entered
